DETAILD ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a Non-Final Office Action rejection of Application No. 16/772,095, filed June 11th, 2020, on the merits. Claims 1-7 are currently pending and have been addressed below. 
Priority
Acknowledgment is made of applicant’s claim for priority of International Application No. PCT/KR2018015574 filed on December 7th, 2018, which in turn claims the benefit of Korean Application No. 10-2017-0173297. The certified copy has been received of parent Application No. 10-2017-0173297, filed on June 11th, 2020. 	Should applicant desire to obtain the benefit of a National Stage entry from a PCT application (e.g. an earlier effective filing date of December 7th, 2018) or foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference (e.g., an earlier effective filing date of December 15th, 2017), a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 	The current claims are being examined according to the earliest effective filing date, June 11th, 2020. An earlier effective filing date of December 15th, 2017 may be granted upon receipt of a certified English translation. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (e.g. a law of nature, natural phenomenon, or abstract idea) without significantly more.Independent claim 1 recites a banner advertisement service system for providing a banner advertisement to a local device, in which a priority of each banner advertisement is decided by a reference region. Under Step 2A, Prong I, claim 1 is directed to an abstract idea without significantly more as the claims recite a judicial exception. Providing a banner advertisement is considered to be an abstract idea, specifically, certain methods of organizing human activity. These methods include, but are not limited to, commercial or legal interactions (e.g., marketing or sales activities or behaviors, business relations); managing personal behavior or interactions between people (e.g., social activities, following rules or instructions). The limitations in claim 1 that are directed to these abstract ideas, as disclosed by the applicant, include:
	receiving a request for the banner advertisement and providing the banner advertisement 
	a database into which content to be displayed as the banner advertisement and a reference region, independent of a location of an advertiser, for the banner advertisement are input and stored;
	setting priorities of banner advertisements according to an area and distance of the reference region for the banner advertisement
	arranging the banner advertisements stored in the database according to the priorities thereof that are set by the priority setting module, and provides the resulting banner advertisements to the local device,
	setting the priorities of the banner advertisements according to location-based criteria
As an example, prioritizing advertisements to be sent to a user based on location information is considered to be an advertising activity or behavior. For these reasons, under Step 2A, Prong I, claim 1 recited an abstract idea. 
	a service providing server that communicates with a local device 
	the service providing server comprising:
	a database module to store data;
	a priority setting module that sets priorities of data; and
	an advertisement providing module that arranges the data,
These additional elements have not been found to integrate the abstract idea into a practical application. These elements are seen as merely adding the words “apply it,” or an equivalent with the judicial exception, using a computer as a tool to perform an abstract idea, and mere instructions to implement an abstract idea on a computer (e.g., server comprising modules to perform generic functions). While the Examiner considers storing, ranking, and displaying data as abstract ideas, should they be interpreted as additional elements, they would be interpreted as insignificant extra-solution activity. Under Step 2A, Prong II, the claim is directed to an abstract idea.	Step 2B, is to determine if the claim recites additional elements (alone and in combination) that amount to significantly more than the judicial exception. Claim 1 does not present any additional elements that result in the claims amounting to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements disclosed amount to no more than generic computer components (e.g. server having a database). Additionally, there is no improvement in the functioning of the computer or technological field, see MPEP2106.05(a)(II), “Examples that the courts have indicated may not be sufficient to show an improvement to technology include: … iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; iv. Delivering broadcast content to a portable electronic device such as a cellular telephone, when claimed at a high level of generality, Affinity Labs of Tex. v. Amazon.com, 838 F.3d 1266, 1270, 120 USPQ2d 1210, 1213 (Fed. Cir. 2016); Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016),” and there is no transformation of subject matter into a different state. Individually and as a whole, the additional elements beyond the abstract idea do not amount to significantly more than the judicial exception. Under Step 2B in a test for patent subject matter eligibility, claim 1 is not patent eligible.	Dependent claims 2-7 recite the system of providing banner advertisements as disclosed in independent claim 1. When analyzed as a whole, claims 2-7 are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed towards an abstract idea. Claims 2-7 only further narrow the limitations set forth in claim 1. For example, specifying the shape of a reference reason, collecting data at a predetermined time interval, and claiming further criteria by which to rank the banner advertisements remain directed to the abstract idea. When analyzed as a whole under Step 2A, Prong I, claims 2-7 remain a part of the abstract idea. 	When examined under Step 2A, Prong II, dependent claims 2-7 have not recited any additional elements that were not introduced in the independent claim. The limitations and additional elements recited in these claims have not been found to integrate the abstract idea into a practical application. The service system server is seen as adding the words “apply it” or an equivalent with the judicial exception, and merely using a computer as a tool to perform an abstract idea, see MPEP 2106.05. For example, merely using a server to receive data used for ranking advertisements is no more than using a computer as a tool to perform an abstract idea. In another example, specifying a reference region is the shape of a polygon is seen as adding insignificant extra-solution activity to the judicial exception. Under Step 2A, Prong II, these claims are directed to an abstract idea. 	Claims 2-7 do not recite any additional elements that result in the claims amounting to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Altberg et al. (US 2008/0313039 A1), hereinafter Altberg, in view of Altman et al. (US 2013/0013412 A1), hereinafter Altman, and further in view of Papakipos et al. (US 2013/0260795 A1), hereinafter Papakipos.
	As per claim 1, Altberg discloses a banner advertisement service system for providing a banner advertisement to a local device, in which a priority of each banner advertisement is decided by a reference region, the banner advertisement service system comprising:
	a service providing server that receives a request for the banner advertisement ([0035] banner advertisement) from the local device and provides the banner advertisement to the local device ([0038] “FIG. 1 illustrates a system to connect a caller to a ), wherein	the service providing server comprises ([0313] “In general, routines executed to implement the embodiments may be implemented as part of an operating system or a specific application, component, program, object, module or sequence of instructions referred to as "computer programs." The computer programs typically comprise one or more instructions set at various times in various memory and storage devices in a computer, and that, when read and executed by one or more processors in a computer, cause the computer to perform operations necessary to execute elements involving the various aspects”):	a database module into which content to be displayed as the banner advertisement and a reference region, independent of a location of an advertiser, for the banner advertisement are input and stored ([0038] “a user terminal (105) that supports data communication is used to query for advertisements via a web server (109) of a connection provider which has an advertisement database (111)” [0080] “advertisements/listings in the search result are retrieved from the advertisement database (111)” [0098] “telephone apparatus (103) is configured to communicate with the web server (109) to generate and/or edit the advertisement in the database (111) using the interface (161)” [0254] “the targeted geographic area as specified in the section (405) [reference region] can be the same or very different from the physical location of the business. For example, a Louisiana-based travel company can ;	a priority setting module that sets priorities of banner advertisements according to an area and distance of the reference region, stored in the database module, for the banner advertisement, with respect to a position specified by location information of the local device ([0048] “In one embodiment, the advertisements can be further ranked according to a distance to a location specified or indicated by the user” [0271] “the geographic area of interest may be inferred from the location of the user. For example, the user device may be a wireless mobile device. The location of the wireless mobile device can be determined using a number of ways”); and	an advertisement providing module that arranges the banner advertisements stored in the database module according to the priorities thereof that are set by the priority setting module, and provides the resulting banner advertisements to the local device ([0282] “In one embodiment, the advertisement (501) is not delivered if the geographic area of interest to the user does not match the service area of the advertiser. In one embodiment, the ranking of the advertisement candidates is partially based on the degree of matching between the geographic area of interest to the user and the service area of the advertiser. For example, when other conditions are the same (e.g., bid for call per price, matching between search content and service, etc.), the further the advertiser from the user the lower the rank of the corresponding advertisement.” [0287] “certain content information is automatically channeled into the mobile device when the mobile device enters into a wireless access zone. For example, when a wireless mobile device enters into a commercial district, pay-per-call lists of various nearby points of interest, such as hotels, movie theaters, restaurants, etc., can be automatically presented on the mobile device, according to user preferences. The information can be provided (e.g., in accordance with a user preference) without the user explicitly specifying a search”),	wherein the priority setting module sets the priorities of the banner advertisements according to whether or not the reference region, stored in the database module, for the banner advertisement includes the position specified by the location information of the local device ([0282] “In one embodiment, the advertisement (501) is not delivered if the geographic area of interest to the user does not match the service area of the advertiser. In one embodiment, the ranking of the advertisement candidates is partially based on the degree of matching between the geographic area of interest to the user and the service area of the advertiser. For example, when other conditions are the same (e.g., bid for call per price, matching between search content and service, etc.), the further the advertiser from the user the lower the rank of the corresponding advertisement.” [0305] “the advertisement is provided (703) with a reference of a connection server for presentation to a customer when a location of the customer matches with the geographic area of service of the advertisement.”),	the priority setting module sets the priorities of the banner advertisements in the order of an area of the reference region for the banner advertisement, in a case where the reference region, stored in the database module, for the banner advertisement includes the position specified by the location information of the local device ([0126] “In one embodiment, the assignment is based at least partially on factors related to the advertisement, such as call volume, conversion rate, revenue potential, category, geography, demand partner, etc.” [0282] “In one embodiment, the ranking of the advertisement candidates is partially based on the degree of matching between the geographic area of interest to the user and the service area of the advertiser. For example, when other conditions are the same (e.g., bid for call per price, matching between search content and service, etc.), the further the advertiser from the user the lower the rank of the corresponding advertisement.”), and 	sets the priorities of the banner advertisements in the order of area of the reference region for the banner advertisement, in a case where benefit has to be preferentially provided to a [company having met predefined metrics] ([0084] “advertisers are served based on the amount of bids the advertisers placed on the advertisements. For a geographical area served by the advertisement, the demand partner who is going to present the advertisement (e.g., the success rate of the demand partner in reaching viable customers in comparison with other demand partners), etc.” [0259] “In one embodiment, the user interface may automatically suggest a service area based on the information collected about the business, such as the category of the business, the service type, and/or the scale of the business in view of the knowledge about the service areas of typically similar businesses”), and	the priority setting module sets the priorities of the banner advertisements [to include nearby advertisers], in a case where the reference region, stored in the database module, for the banner advertisement does not include the position specified by the location information of the local device ([0040] “In one embodiment, when the caller (101) requests the connection server (113) to provide a connection to the advertiser (119) via the reference of the connection server (113), the connection server (113) determines whether the telephonic apparatus (103) is within the service area of the advertiser (119) before connecting the caller (101) to the advertiser (119). In one embodiment, if the location of the caller (101) is outside the service area of the advertiser (119), the connection server (113) provides alternative advertisers who provide services similar to those of the advertiser (119) and whose service areas cover the location of the caller (101).” [0282] “In one embodiment, the advertisement 
	While Altberg discloses prioritizing advertisements based on distance, they fail to disclose prioritizing based on area of a region, or based on the size of a business. Altman discloses the following:
	[an] advertisement and a reference region, independent of a location of an advertiser ([0047] “Other advertisers may have regional advertising strategies for which a single advertisement may be appropriate within large regions, such as advertisements for products or businesses which are not limited to particular locations (e.g., airlines, consumer products, insurance, etc.”)	[prioritizing] advertisements in the order of decreasing an area of the reference region for the advertisement ([0048] “FIGS. 2A and 2B… one advertising zone may have permanent priority over an adjacent advertising zone, or one advertising zone among the overlapping advertising zones may be chosen at random for defining the advertisement for display each time the MADD 108 enters an overlap region. As another example, a rule may be set such that a MADD 108 displaying an advertisement appropriate for a first zone may not change the advertisement upon entering an area of overlap until the vehicle leaves the overlap region and enters the second zone. This example rule enables vehicles that remain within a first zone to continuously display the same advertisement even when they drive through an overlap region. Various other rules may be implemented for overlap zones, such as the smaller region having permanent priority or priority only at specified times.” i.e., at times where priority to the smaller region is not specified, priority will be afforded to the larger region).	[prioritizing] advertisements in the order of increasing the area of the reference region for the advertisement, in a case where benefit to a small-scale company has to be preferentially provided ([0048] “As illustrated in FIGS. 2A and 2B, advertising zones may overlap. For example, the figures show Zone A 206 and Zone C 202 overlapping. Various rules may be implemented within the MADD computing device (or other portions of the advertising communication system 100) to select the appropriate advertisement for display when a MADD 108 is within such an overlap region. A MADD 108 may select an advertisement for display within a current zone based upon priority assigned to the various advertisements and/or advertising zones…Various other rules may be implemented for overlap zones, such as the smaller region having permanent priority or priority only at specified times.” [0049] “In some cases, one advertising zone may be enclosed entirely within another advertising zone, such as illustrated in FIG. 2A that shows Zone B 204 located inside Zone C 202. In such situations, the enclosed advertising cell may have priority over the larger zone”).	Altberg and Altman are analogous references, as both relate to providing banner advertisements based on location of a device. Altberg discloses a server which may rank/prioritize advertisements based on a number of criteria, including geographic area. However, Altberg fails to specify an increasing/decreasing area. Altman discloses a mobile advertisement display device (MADD) in communication with a server that both ranks and provides advertisements. The advertisements are based on location, including an increasing or decreasing area of the reference region. Furthermore, while Altberg discloses filtering advertisements according to a scale of a business, they fail to specify affording priority to small business. Altman teaches the deficiencies of Altberg, as they illustrate multiple ranking embodiments based on business size and area of a region. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Altman into Altberg. Altberg motivates the combination, as they disclose multiple criteria by which to rank advertisements, including distance, geographic area, scale of a business, etc... 
	While Altberg discloses re-prioritizing advertisements in a case where the reference region for the advertisement does not include the position specified by the location information of the local device, they fail to disclose prioritizing according to the least distance. Papakipos discloses the following:	[prioritizing] advertisements in the order of increasing the least distance between the position information specified by the location information of the local device and a border line of the reference region for the advertisement, in a case where the reference region for the advertisement does not include the position specified by the location information of the local device ([0039] “In the example of FIG. 4A, a first user carries a GPS-equipped mobile phone is at location "1". A special-purpose client application hosted by one or more processors of the mobile phone can continuously capture the first user's locations (by accessing a GPS sensor of the mobile phone via a device driver) and alert the first user nearby points of interests as the first user moves, at an interval of every five minutes… For example, the special-purpose client application can present to the first user an advertisement (e.g., a coupon) for the coffee shop. In the example of FIG. 4A, while the first user is at about the same distance from restaurant 410 and from coffee shop 420, as indicated by the recorded first locations "1", "2", "3", and "4", the special-purpose client application alerts the first user about coffee shop 420 first since coffee shop 420 has a higher affinity score and a larger radius than restaurant 410, and the first user enters the larger radius for coffee shop 420 first.”).	Altberg and Papakipos are analogous references as both relate to providing advertisements to users based in part on the user’s location. Altberg discloses an embodiment 
	As per claim 2, Altberg, Altman, and Papakipos disclose the system of claim 1, and Altberg further discloses the following:
	[The reference region, stored in the database module, for the banner advertisement does not include the position specified by the location information of the local device] ([0040] “In one embodiment, if the location of the caller (101) is outside the service area of the advertiser (119), the connection server (113) provides alternative advertisers who provide services similar to those of the advertiser (119) and whose service areas cover the location of the caller (101).” [0282] “In one embodiment, the advertisement (501) is not delivered if the geographic area of interest to the user does not match the service area of the advertiser. In one embodiment, the ranking of the advertisement candidates is partially based on the degree of matching between the geographic area of interest to the user and the service area of the advertiser. For example, when other conditions are the same (e.g., bid for call per price, matching between search content and service, etc.), the further the advertiser from the user the lower the rank of the corresponding advertisement.”), 	the priority setting module sets the priorities of the banner advertisements in the order of an area of the reference region for the banner advertisement ([0126] “In one embodiment, the assignment is based at least partially on factors related to the advertisement, such as call volume, conversion rate, revenue potential, category, geography, demand partner, etc.” [0282] “In one embodiment, the ranking of the advertisement candidates is partially based on the degree of matching between the geographic area of interest to the user and the service area of the advertiser. For example, when other conditions are the same (e.g., bid for call per price, matching between search content and service, etc.), the further the advertiser from the user the lower the rank of the corresponding advertisement.”) 
	While Altberg discloses prioritizing advertisements, they fail to include prioritizing based on “least distances” or decreasing area. Papakipos further discloses “least distances”, and also discloses the following:
	in a case where the least distances are the same, [setting] the priorities of the advertisements in the order of decreasing the area of the reference region for the advertisement ([0039] “For example, the special-purpose client application can present to the first user an advertisement (e.g., a coupon) for the coffee shop. In the example of FIG. 4A, while the first user is at about the same distance from restaurant 410 and from coffee shop 420, as indicated by the recorded first locations "1", "2", "3", and "4", the special-purpose client application alerts the first user about coffee shop 420 first since coffee shop 420 has a higher affinity score and a larger radius than restaurant 410, and the first user enters the larger radius for coffee shop 420 first.”) 	Altberg and Papakipos are analogous references as both relate to providing advertisements to users based in part on the user’s location. Altberg discloses an embodiment that identifies a user device location is not included in a reference region, and reprioritizes the advertisements accordingly. However, Altberg fails to disclose prioritizing advertisements according to a “least distance.” Papakipos discloses an advertisement providing system that when a user location is detected outside of a reference region (see FIG. 4, position 1), the 
	As per claim 3, Altberg, Altman, and Papakipos disclose the system of claim 1, and Altberg also discloses the following:
	wherein the priority setting module sets the priorities of the banner advertisements according to the respective categories thereof ([0205] “In general, an indicator used to rank the candidates may be a function of a number of parameters, such as the bid for the advertisement, the projected waiting time, an indicator showing a degree of matching to one or more user requirements (e.g., geographic area, service type [categories], etc.), advertisement budget, and others.”).
	As per claim 4, Altberg, Altman, and Papakipos disclose the system of claim 1, and Altberg further discloses the following:
	wherein the reference region for the banner advertisement takes the shape of a polygon or a circle ([0258] “In one embodiment, "neighborhood", such as Soho or Chinatown, that may be a combination of multiple districts, can be specified as the targeted geographic area [reference region]. Such areas can be predefined in the database based on real-world information of where consumers lie. Alternatively, such neighborhoods can also be specified in a user interface (not shown in FIG. 14) by drawing polygons (or other shapes, such as closed curves, ellipse, circles, etc.) upon a map to define the area the advertiser would like to market to”).
	As per claim 5, Altberg, Altman, and Papakipos disclose the system of claim 1, and Altberg further discloses the following:
	wherein multiple reference regions for one banner advertisement are input and stored into the database module ([0062] “FIG. 2 illustrates a method to specify a complex geographic area according to one embodiment. In FIG. 2, a geographic area is specified as the common area (145) of two partially overlapping areas (143 and 141). In FIG. 2, the area (141) is specified via a center and a distance to the center; and the area (143) is specified via selecting one from a set of predefined areas (e.g., city, county, state, or country, etc.)” [0266] “For example, an entertainment lawyer can create an advertisement to be targeted for audiences in both New York City and Los Angeles. In one embodiment, the lawyer can do this by defining the areas using the above methods twice or multiple times, each time specifying one area. A user interface (not shown in FIG. 14) can then be used to show the list of areas that are specified separately. Alternatively, the lawyer can select both New York City and Los Angeles on a map.” [0079] discloses advertisements are stored in a database [FIG. 14] shows an advertisement form to include reference regions to be input and stored in advertisement database See also [0315-0318] for further storage embodiments).
	As per claim 6, Altberg, Altman, and Papakipos disclose the system of claim 5, and Altberg further discloses the following:
	wherein at least part of one reference region covers part of another reference region ([Fig. 2] shows region 143 covering part of region 141 [0064] “In FIG. 2, the area (143) is used to specify that a portion of the area (141) that is not in the area (143) is to be excluded from the resulting area; and the area (141) can be used to specify that a portion of the area (143) that is not in the area (141) is to be excluded from the resulting area.”).
	As per claim 7, Altberg, Altman, and Papakipos disclose the system of claim 1, however Altberg fails to disclose receiving location information of a local device at a time interval. Altman discloses the following:
wherein the service providing server receives the location information of the local device at a predetermined time interval ([0060] “In block 518, the MADD 108 may select an advertisement based on the determined position, time, and any received user data, such as by comparing such user data to the advertisement selection criteria listed in the table received or downloaded in block 512. The MADD 108 may display the selected advertisement in block 408. This process may be repeated periodically by returning to block 404 based upon current location, time and gathered user data by repeating blocks 404 through 408 as described above.”).	Altberg and Altman are analogous references, as both relate to providing banner advertisements based on location of a device. Altberg discloses obtaining user local device data when the user performs specific actions, or automatically gathering location information, however fails to disclose time intervals. Altman discloses a MADD in communication with a server that provides advertisements. The advertisements are based on location, and as the primary embodiment of the MADD is on a vehicle, the position information can change frequently. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Altman into Altberg. Altberg motivates the combination, as they disclose an automated location determination system (e.g., [0284], [0286]) which would be capable of determining location periodically. Combining these references offers the obvious benefit of ensuring the advertising device is in the target area before providing advertisements, as to not waste company resources on advertising to candidates outside of a desired region.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE MADISON DAVIS whose telephone number is (571)272-2028.  The examiner can normally be reached on Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-272-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M.D./Examiner, Art Unit 3622                                                                                                                                                                                                        
/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622